     Case 1:20-cr-00220-NONE-SKO Document 19 Filed 03/19/21 Page 1 of 2


 1    PHILLIP A. TALBERT
      Acting United States Attorney
 2    JOSEPH D. BARTON
      Assistant United States Attorney
 3    2500 Tulare Street, Suite 4401
      Fresno, California 93721
 4    Telephone: (559) 497-4000
      Facsimile: (559) 497-4099
 5
 6    Attorneys for Plaintiff
      United States of America
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00220-NONE-SKO
11
                                    Plaintiff,             STIPLUATION AND ORDER TO
12                           v.                            CONTINUE STATUS CONFERENCE
13
      FELIX ESPINOZA-VIGIL, aka Jose Torres-
14    Contreras, Jose Contreras-Torres, Jose Luis
      Torres,
15
16                                 Defendant.
17
18           It is hereby stipulated by and between the parties hereto, through their respective counsel,
19    that the Status Conference scheduled for March 31, 2021, may be continued to April 21, 2021, at
20    1:00 p.m. before the Honorable Sheila K. Oberto. The United States has produced initial
21    discovery to defense counsel. Defense counsel has ongoing investigation to perform in this case
22    and needs to consult with her client. Accordingly, the parties agree that time under the Speedy
23    Trial Act shall be excluded through April 21, 2021, in the interests of justice, including but not
24    limited to, the need for effective defense preparation and defense investigation pursuant to 18
25    U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties further agree that the ends of
26    justice served by taking this action outweigh the best interest of the public and the defendant in a
27    speedy trial.
28
     Case 1:20-cr-00220-NONE-SKO Document 19 Filed 03/19/21 Page 2 of 2


 1
 2                                                          Respectfully submitted,

 3                                                          PHILLIP A. TALBERT
                                                            Acting United States Attorney
 4
      DATED: March 19, 2021                          By:    /s/ Joseph Barton
 5                                                          Joseph Barton
                                                            Assistant United States Attorney
 6                                                          Attorney for Plaintiff

 7
 8    DATED: March 19, 2021                          By:    /s/ Alekxia Stallings
                                                            ALEKXIA STALLINGS
 9                                                          Attorney for Defendant
                                                            Felix Espinoza-Vigil
10
11
12
                                                     ORDER
13
14
               Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
15
      for March 31, 2021, is continued until April 21, 2021, at 1:00 p.m., before the Honorable Sheila
16
17    K. Oberto. The period through April 21, 2021, inclusive, is excluded pursuant to 18 U.S.C. §§

18    3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
19
20
      IT IS SO ORDERED.
21
22    Dated:     March 19, 2021                                    /s/   Sheila K. Oberto           .
                                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                                      -2-
